Name: Commission Regulation (EC) No 2627/1999 of 13 December 1999 closing an invitation to tender for the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 14. 12. 1999L 321/4 COMMISSION REGULATION (EC) No 2627/1999 of 13 December 1999 closing an invitation to tender for the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in partic- ular Article 24(1)(b) thereof, Whereas, by Regulation (EC) No 2465/1999 (2), the Commis- sion issued an invitation to tender for the supply of cereals as food aid; whereas the conditions of the supply, as regards lot A should be reviewed and the invitation to tender for this lot should consequently be closed, HAS ADOPTED THIS REGULATION: Article 1 For lot A of the Annex to Regulation (EC) No 2465/1999 the invitation to tender is closed. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 300, 23.11.1999, p. 4.